As filed October 12 , 2010 File No. 333-164096 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 8 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Healthy Fast Food, Inc. (Exact name of registrant as specified in its charter) Nevada (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 43-2092180 (I.R.S. Employer Identification No.) 1175 American Pacific, Suite C Henderson, Nevada 89074 (702) 448-5301 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Henry E. Cartwright, President Healthy Fast Food, Inc. 1175 American Pacific, Suite C Henderson, Nevada 89074 (702) 448-5301 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Fay M. Matsukage, Esq. Dill Dill Carr Stonbraker & Hutchings, P.C. 455 Sherman Street Suite 300 Denver, Colorado 80203 (303) 777-3737; (303) 777-3823 fax Mark A. von Bergen, Esq. Jason H. Barker, Esq. Holland & Knight LLP 2ancorp Tower ifth Avenue Portland, Oregon 97204 (503) 243-2300; (503) 241-8014 fax Approximate date of proposed sale to the public: As soon as practicable after the effective date of the Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Non-accelerated filer [] Accelerated filer [] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price Amount of registration fee Units, each unit consisting of: (2) (i) one share of common stock; and (ii) one Class C warrant to purchase one share of common stock (3) Representative’s warrants (3)(4) Units issuable upon exercise of the representative’s warrants, each consisting of: (i) one share of common stock; and (ii) one Class C warrant to purchase one share of common stock Common stock issuable upon exercise of Class C warrants, including Class C warrants underlying the representative’s warrants (2)(3) Total $336.35 (5) Estimated solely for purposes of calculating the amount of the registration fee paid pursuant to Rule 457(g) under the Securities Act. Includes 225,000 units which the underwriters have the option to purchase to cover over-allotments, if any. Pursuant to Rule 416 under the Securities Act, there are also being registered hereby such additional indeterminate number of securities as may become issuable pursuant to terms which provide for a change in the amount of securities being offered or issued to prevent dilution resulting from stock splits, stock dividends, or similar transactions. In connection with the sale of the units, the registrant will issue to the representative of the underwriters warrants to purchase, in the aggregate, up to 150,000 units. A filing fee of $1,161.55 was previously paid by the registrant. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We have filed a registration statement with the Securities and Exchange Commission relating to this offering. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated October 12 , 2010 PRELIMINARY PROSPECTUS 1,500,000 Units Each unit consisting of one share of common stock and one redeemable Class C warrant Healthy Fast Food, Inc. Healthy Fast Food, Inc., the parent company of U-Swirl International, Inc., is selling units, each unit consisting of one share of common stock and one redeemable Class C warrant. Each Class C warrant entitles the holder to purchase one share of our common stock at a price of $ [150% of unit price], and will expire on , 2015. The Class C warrants will be exercisableat any time after they become separately quotable, and redeemable at $0.05 per warrant, upon 30 days’ prior written notice, at any time after the date on which the closing price of the common stock has equaled or exceeded [200% of the public offering price of the units] for five consecutive trading days. Unless earlier separated in the discretion of the representative of the underwriters, the common stock and Class C warrants will be quoted as part of a unit for up to 30 days, after which the common stock and the Class C warrants will be quoted separately, and the units will no longer be quoted. We expect to offer the units at a public offering price equal to or at a discount to the price at which a share of our common stock is quoted on the OTC Bulletin Board or the Pink Sheets, as the case may be, immediately prior to this offering.The public offering price of the units will be determined through negotiations between the representative and us taking into account, among other factors, the most recent quotation price of our common stock. Our common stock and Class A and Class B warrants are quoted on the OTC Bulletin Board and the Pink Sheets, from time to time, under the symbols “HFFI,” “HFFIW” and “HFFIZ,” respectively. The last sale prices of our common stock and Class A and Class B warrants, as quoted on the Pink Sheetson October 8, 2010 were $0.25 per share and $0.05 and $0.005 per warrant, respectively. There is presently no public market for our units or Class C warrants. We intend but cannot guarantee that the common stock and the Class C warrants underlying the units will be quoted separately 30 days after the date of this prospectus.We anticipate that the units and Class C warrants will be quoted on the OTC Bulletin Board as well as the Pink Sheets. These are speculative securities.Investing in the units involves significant risks.You should purchase these securities only if you can afford a complete loss of your investment.See “Risk Factors” beginning on page 7. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Per Unit Total Public offering price $ $ Underwriting discount $ $ Proceeds to us, before expenses $ $ The expenses of this offering will include a non-accountable expense allowance of 3% of the gross proceeds of this offering payable to Paulson Investment Company, Inc., the representative of the underwriters.Additionally, we have granted the underwriters a 45-day option to purchase up to an additional 225,000 units to cover over-allotments and have agreed to issue to the representative of the underwriters warrants to purchase a total of 150,000 units at a price per unit equal to 120% of the initial offering price of the units, which warrants are exercisable at any time beginning one year after the effective date of the registration statement of which this prospectus is part until the fifth anniversary of the effective date. Paulson Investment Company, Inc. The date of this prospectus is , 2010. ·20 Flavors ·Self-Serve ·Up to 70 Toppings ·Pay by the Ounce The Company’s U-Swirl café located at 305 North Nellis Avenue in Las Vegas, Nevada ·Café Setting ·Indoor Seating for 50+ ·Outdoor Seating ·Wi-Fi Access 2 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 4 RISK FACTORS 7 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 16 DIVIDEND POLICY 16 CAPITALIZATION 17 MARKET FOR COMMON EQUITY 18 DILUTION 19 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 BUSINESS 28 MANAGEMENT 35 EXECUTIVE COMPENSATION 38 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 40 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 42 DESCRIPTION OF SECURITIES 44 UNDERWRITING 49 LEGAL MATTERS 52 EXPERTS 52 WHERE YOU CAN FIND MORE INFORMATION 52 INDEX TO FINANCIAL STATEMENTS 53 We own the following trademarks: U-SWIRL®, u-swirl FROZEN YOGURT and Design®, U-SWIRL FROZEN YOGURT®, U and Design®, and WORTH THE WEIGHT®.Other brand names or trademarks appearing in this prospectus are the property of their respective owners. Notice to California investors:To purchase securities in this offering, each California purchaser must:(1)(A) have annual gross income of at least $50,000, plus liquid net worth (exclusive of home, home furnishings and automobiles) of at least $75,000, or (B) have liquid net worth (exclusive of home, home furnishings and automobiles) of at least $150,000, provided that in either case the investment shall not exceed 10 percent of the net worth of the investor; or (2) be a “small investor” who, including the proposed offering, has not purchased more than $2,500 of the issuer’s securities in the past 12 months. Notice to New Hampshire investors:Each purchaser of securities in New Hampshire must meet one of the following suitability standards:(1) a minimum annual gross income of $70,000 and a minimum net worth of $70,000, exclusive of automobile, home and home furnishings; or (2) a minimum net worth of $250,000, exclusive of automobile, home and home furnishings. Notice to Oregon investors:Each purchaser of securities in Oregon must meet one of the following suitability standards:(1) a minimum annual gross income of $100,000 and a minimum net worth of $100,000 exclusive of automobile, home, and home furnishings; or (2) a minimum net worth of $350,000, exclusive of automobile, home, and home furnishings. 3 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information that may be important to you.You should read the more detailed information contained in this prospectus, including but not limited to, the risk factors beginning on page 7.References to “we,” “us,” “our,” “Healthy Fast Food” or the “company” mean Healthy Fast Food, Inc. and its subsidiary, U-Swirl International, Inc. Our Company We are in the business of offering consumers a healthy alternative for meals and snacks.We are launching a national chain of self-serve frozen yogurt cafés called U-Swirl Frozen Yogurt and are franchising this concept.We currently own and operate six U-Swirl Frozen Yogurt cafés in the Las Vegas metropolitan area.We also have two franchised locations currently in operation, but collect franchise royalties from only one of these locations.The franchise location that does not pay us royalties is owned by the company from whom we acquired the U-Swirl Frozen Yogurt concept, which is owned by the grandchildren and family of Henry E. Cartwright. We believe that we will be able to take advantage of the growing demand for foods with lower-fat and better nutritional content1, and more specifically, the recent growth in the frozen yogurt industry2. U-Swirl allows guests a broad choice in frozen yogurt by providing up to 20 non-fat flavors, including tart, traditional and no sugar-added options and up to 70 toppings, including seasonal fresh fruit, sauces, candy and granola.Guests serve themselves and pay by the ounce instead of by the cup size.Similar to a coffee shop hangout, locations are furnished with couches and tables and patio seating and provide free Wi-Fi access. U-Swirl cafés are distinguished from other frozen yogurt retail outlets by the following: · inside seating for 50 people and outside patio seating, where feasible and appropriate; · spacious surroundings of 1,600 to 2,400 square feet; · 16 to 20 flavors of frozen yogurt; · up to 70 toppings; and · self-serve format allowing guests to create their own favorite snack. We plan to have at least 12 U-Swirl cafés operating by the end of 2010 and have entered into agreements for the third party development of an additional eight cafés by the end of 2011.As of the date of this prospectus, we have signed area development agreements that grant the developer the exclusive right to open U-Swirl cafés in the designated area, so long as a stated minimum number of cafés are opened according to a development schedule as follows: · Phoenix, Arizona for the development of a minimum of three cafés by November 2010, four more cafés by November 2011 and a total of 23 cafés by November 2019; · Monmouth County, New Jersey for the development of a minimum of one café by February 2011 and a total of three cafés by February 2013; · Tucson, Arizona for the development of a minimum of one café by April 2011 and a total of four cafés by April 2013; · Boise, Idaho for the development of a minimum of one café by June 2011 and a total of two cafés by June 2012. We have also signed an agreement for a second franchise location in Reno, Nevada, which is expected to open during the fourth calendar quarter of 2010, and an agreement for a franchise location in Marietta, Georgia, which is expected to open in 2011. 1Glazer, Critical Mass - Customers’ interest in health grows, but not at the expense of taste, Nation’s Restaurant News, March 8, 2010. 2Mintel Oxygen, Yogurt – US – November 2009 – Executive Summary, Mintel International Group Limited. 4 Initially, we were a franchisee of EVOS USA, Inc., which has developed a concept of delivering healthy food in fast food restaurants.We opened our first EVOS restaurant in October 2006.In March 2008, we completed an initial public offering of 1,000,000 units, each unit consisting of one share of common stock, one Class A warrant and two Class B warrants, resulting in gross proceeds of $5,100,000 and net proceeds of $4,002,840.Since the exercise prices of the Class A and Class B warrants are $5.10 and $10.20, respectively, we have chosen not to update the registration statement related to these warrants at this time.As a result, holders of the Class A and Class B warrants are not presently able to exercise these warrants.If the trading price of our common stock increases to the point where exercise of the Class A warrants becomes a possibility, then we will update the registration statement so that the warrants can be exercised. The net proceeds of the offering were intended to be used to open company-owned EVOS restaurants in the Las Vegas area during the following 12 to 18 months, as well as for marketing expenses, franchise development and working capital.In November 2008, we opened our second EVOS restaurant.We were not successful with the EVOS concept and ceased operating those restaurants under the EVOS concept in July 2009.After briefly operating under a concept known as “Fresh and Fast,” we closed the two restaurants in August 2009.The net proceeds from the offering were ultimately used to open the second EVOS restaurants and the U-Swirl cafés described below. After experiencing continued operating losses with our EVOS restaurants, we decided to diversify into another healthy fast food concept and acquired the worldwide rights to U-Swirl Frozen Yogurt on September 30, 2008 from a company owned by the grandchildren and family of Henry E. Cartwright, one of our founders, officers and directors.We opened our first U-Swirl café in March 2009, four others during 2009 and one in 2010.We generated a net loss of $(2,363,595) for the year ended December 31, 2009, which included a loss of $(1,223,672) from the discontinued operations of our restaurants described above.At December 31, 2009, our total assets were $2,998,835.Our independent registered public accounting firm included in its report prepared in connection with our 2009 financial statements an explanatory paragraph stating that because of these losses, there is substantial doubt about our ability to continue as a going concern. Our corporate offices are located at 1175 American Pacific, Suite C, Henderson, Nevada 89074, where our telephone number is (702) 448-5301. This Offering Securities offered 1,500,000 units.Each unit consists of one share of common stock and one redeemable Class C public warrant.Each warrant is exercisable to purchase one share of common stock.The common stock and warrants will be quoted as a unit for 30 days following the date of this prospectus, after which the common stock and warrants will each be quoted separately. Class C public warrants Each Class C public warrant included in the units will be exercisable to purchase one share of common stock commencing at any time after they become separately quotable.The exercise price of each Class C warrant will be 150% of the public offering price of the units.The Class C warrants expire on the fifth anniversary of the date of this prospectus, but if the warrants are not exercisable at that time because a current registration statement for the underlying shares is not available, then the expiration date will be extended for 30 days following notice from us that the warrants are again exercisable. We have the right to redeem the Class C warrants, commencing 31 days after the date of this prospectus, at a redemption price of $0.05 per warrant at any time after the date on which the closing price of our common stock, as reported on the OTC Bulletin Board, has equaled or exceeded 200% of the public offering price of the units for five 5 consecutive trading days.We are required to provide 30 days’ prior written notice to the Class C warrant holders of our intention to redeem the warrants. Common stock outstanding after the offering 4,447,836 shares Use of proceeds For development of company-owned and joint venture-owned cafés, marketing, franchise development and working capital.We plan to open one café in the southeastern area of the United States, with the specific location to be determined. Risk factors Investing in these units involves a high degree of risk.As an investor you should be able to bear a complete loss of your investment.You should carefully consider the information set forth in the “Risk Factors” section of this prospectus. OTCBB and Pink Sheets symbol Common stock:HFFI Proposed OTCBB and Pink Sheets symbols Class C warrants: Units: Unless the context indicates otherwise, all share and per-share common stock information in this prospectus: · assumes no exercise of the Class C warrants or 1,000,000 outstanding Class A warrants exercisable at $5.10 per warrant or 2,000,000 outstanding Class B warrants exercisable at $10.20 per warrant; · assumes no exercise of the representative’s warrants to purchase a total of 150,000 units; · excludes 470,000 shares reserved under our 2007 Stock Option Plan; and · assumes no exercise of 150,000 other outstanding warrants or options. Summary Financial Data The following summary financial data are derived from our unaudited interim consolidated financial statements for the six months ended June 30, 2010 and 2009, and our audited financial statements for the years ended December 31, 2009, 2008, 2007 and 2006 and the period from November 1, 2005 (inception) through December 31, 2005.You should read this summary financial data in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements. INCOME STATEMENT DATA: Six Months Ended June 30, Year Ended December 31, (Restated) (Restated) November 1, 2005 (inception) through December 31, 2005 Revenues $ $ $ $
